UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1777



JEAN P. WARD,

                                              Plaintiff - Appellant,

          versus


THOMAS E. WHITE, Secretary of the Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-86-A)


Submitted:   September 23, 2002           Decided:   November 7, 2002


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean P. Ward, Appellant Pro Se. Major Francis Patrick King, Major
Mark David Maxwell, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean P. Ward appeals the district court’s order granting

White’s motion to dismiss Ward’s civil action on res judicata

grounds.    We have reviewed the record and the district court’s

opinion and find no reversible error.        Accordingly, we affirm on

the reasoning of the district court. Ward v. White, No. CA-02-86-A

(E.D. Va. May 31, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2